PER CURIAM.
Arquimendes Montalban, Enrique Mendez, Rolando Gonzalez and Antonio Rodriguez appeal their convictions and sentences for burglary with assault or battery without a firearm, three counts of false imprisonment and one count of petty theft. We affirm.
After careful consideration, we find that the appellants’ contentions regarding the use of hearsay exceptions, the denial of preemp-tory challenges, and the content of the prosecutor’s closing argument do not constitute reversible error. Even if error occurred it was harmless in nature. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.